DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al (US Publication No.: US 2018/0299726 A1, “Oka”).
Regarding Claim 1, Oka discloses a display device (Figures 1-4), comprising a view angle switching module (Figure 4, view angle switching module PNL1) and a display module (Figure 4, display module 1), wherein
The view angle switching module comprises a first polarizer and a view angle adjustment layer (Figure 4, first polarizer PL2, view angle adjustment layer LC1),
The display module and the view angle switching module are overlapped (Figure 4, display module 1 overlaps with view angle switching module PNL1), and the display module comprises a display layer and a second polarizer (Figure 4, display layer LC2, second polarizer the other of PL1), wherein
The view angle adjustment layer is located between the first polarizer and the second polarizer (Figure 4, view angle adjustment layer LC1 is located between first and second polarizers PL2/PL1);
An average degree of polarization of the first polarizer for light with a wavelength falling within a first wavelength band is less than an average degree of polarization of the second polarizer for the light with the wavelength falling within the first wavelength band (Paragraphs 0073-0075 disclose that the degree of polarization of the first polarizer is less than that of the second polarizer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Robinson et al (US Publication No.: US 2021/0149233 A1, “Robinson”).
Regarding Claim 2, Oka discloses the display device according to claim 1, further comprising a light source module configured to provide an illumination beam, the view angle switching module being disposed on a transmission path of the illumination beam (Figure 3, light source module ID where the view angle switching module PNL1 is disposed on a transmission path of the illumination beam), wherein
The display module is disposed on the transmission path of the illumination beam (Figure 3) and further comprises a third polarizer (Figure 4, third polarizer PL3),
The display layer is located between the second polarizer and the third polarizer (Figure 4, display layer LC2 is located between the second polarizer PL1 and the third polarizer PL3),
The illumination beam forms a display beam via the view angle switching module and the display module (Figure 3), and
The average degree of polarizations of the second polarizer and the third polarizer for the light with the wavelength falling within the first wavelength band are identical (Paragraphs 0073-0075). 
Oka fails to disclose that the second polarizer is located between the view angle adjustment layer and the display layer.
However, Robinson discloses a similar display where the second polarizer is located between the view angle adjustment layer and the display layer (Robinson, Figure 1A, second polarizer 218 is located between the view angle adjustment layer 314 and the display layer 214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Oka to include a second polarizer having the same degree of polarization as a third polarizer to be located between the display layer and view angle adjustment 

Regarding Claim 8, Oka discloses the display device according to claim 1.
Oka fails to disclose a reflective polarizer located between the view angle adjustment layer and the second polarizer.
However, Robinson discloses a similar display comprising a reflective polarizer located between the view angle adjustment layer and the second polarizer (Robinson, Figure 1A, reflective polarizer 302 is located between the second polarizer 218 and the view angle adjustment layer 314). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Oka to include a reflective polarizer as disclosed by Robinson. One would have been motivated to do so for the purpose of increasing transmission of a particular light through the display device (Robinson, Paragraph 0155). 

Regarding Claim 10, Oka discloses the display device according to claim 1.
Oka fails to disclose that the view angle switching module further comprises at least one compensation film located between the first polarizer and the view angle adjustment layer.
However, Robinson discloses a similar display where the view angle switching module further comprises at least one compensation film located between the first polarizer and the view angle adjustment layer (Robinson, Figure 1A, view angle adjustment layer 314, first polarizer 218, compensation film 302). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Oka to include a compensation film as disclosed by Robinson. One would have been motivated to do so for the purpose of increasing transmission of a particular light through the display device (Robinson, Paragraph 0155). 

Regarding Claim 11, Oka discloses the display device according to claim 1.

However, Robinson discloses a similar display where the display layer is a self-luminous display layer, and the second polarizer is located between the view angle adjustment layer and the display layer (Robinson, Figure 2, display layer 220/222/224; Paragraph 0174), second polarizer 218 is disposed between the view angle adjustment layer 314 and the display layer 214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display layer as disclosed by Oka to be self-luminous as disclosed by Robinson. One would have been motivated to do so for the purpose of reducing the thickness of the display device (Robinson, Paragraph 0174). 

Regarding Claim 12, Oka in view of Robinson discloses the display device according to claim 11.
Oka fails to disclose a view angle control film, wherein the first polarizer is located between the view angle control film and the view angle adjustment layer.
However, Robinson discloses a similar display device comprising a view angle control film, wherein the first polarizer is located between the view angle control film and the view angle adjustment layer (Robinson, Figure 2, first polarizer 218 is between view angle adjustment layer 214 and view angle control film 330). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display layer as disclosed by Oka to be self-luminous as disclosed by Robinson. One would have been motivated to do so for the purpose of reducing the thickness of the display device (Robinson, Paragraph 0174). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Ohmuro et al (US Publication No.: US 2017/0115528 A1, “Ohmuro”).
Regarding Claim 3, Oka discloses the display device according to claim 1.
Oka fails to disclose that the average degree of polarization of the first polarizer for the light with the wavelength falling within the first wavelength band is less than an average degree of polarization of the first polarizer for light with a wavelength falling within a second wavelength band.
However, Ohmuro discloses a similar display where the average degree of polarization of the first polarizer for the light with the wavelength falling within the first wavelength band is less than an average degree of polarization of the first polarizer for light with a wavelength falling within a second wavelength 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Oka to include a first polarizer with particular degree of polarization characteristics as disclosed by Ohmuro. One would have been motivated to do so for the purpose of optimizing a polarizing plate to transmit and reflect light based on wavelength and polarization characteristics (Ohmuro, Paragraph 0060). 

Regarding Claim 4, Oka in view of Ohmuro discloses the display device according to claim 3.
Oka fails to disclose that the first wavelength band is from 410 nm to 500 nm, and the second wavelength band is from 530 nm to 570 nm.
However, Ohmuro discloses a similar display where the first wavelength band is from 410 nm to 500 nm, and the second wavelength band is from 530 nm to 570 nm (Ohmuro, Table 3 discloses liquid crystal display device 105 where first polarizer Plate D has a degree of polarization at a wavelength of 450nm to be less than that of a wavelength of 550nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Oka to include a first polarizer with particular degree of polarization characteristics as disclosed by Ohmuro. One would have been motivated to do so for the purpose of optimizing a polarizing plate to transmit and reflect light based on wavelength and polarization characteristics (Ohmuro, Paragraph 0060). 

Regarding Claim 5, Oka discloses the display device according to claim 1.
Oka fails to disclose that the average degree of polarization of the first polarizer for the light with the wavelength falling within the first wavelength band is from 45% to 90%.
However, Ohmuro discloses a similar display where the average degree of polarization of the first polarizer for the light with the wavelength falling within the first wavelength band is from 45% to 90% (Ohmuro, Table 3, liquid crystal display device 102 discloses a first polarizer Plate A having a degree of polarization of 90% with a wavelength of 450 nm).


Regarding Claim 6, Oka in view of Ohmuro discloses the display device according to claim 3.
Oka fails to disclose that the average degree of polarization of the first polarizer for the light with the wavelength falling within the second wavelength band is from 85% to 99.999%.
However, Ohmuro discloses a similar display where the average degree of polarization of the first polarizer for the light with the wavelength falling within the second wavelength band is from 85% to 99.999% (Ohmuro, Table 3 discloses liquid crystal display device 105 where first polarizer Plate D has a degree of polarization at a wavelength of 550nm to be 99.99%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Oka to include a first polarizer with particular degree of polarization characteristics as disclosed by Ohmuro. One would have been motivated to do so for the purpose of optimizing a polarizing plate to transmit and reflect light based on wavelength and polarization characteristics (Ohmuro, Paragraph 0060). 

Allowable Subject Matter
Claims 7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, the prior art of record does not teach or suggest a display device comprising a view angle switching module comprising a first polarizer and a view angle adjustment layer and a display module comprising a display layer and a second polarizer, wherein the view angle adjustment layer is located between the first polarizer and the second polarizer, and an average degree of 
The prior art of Oka (US 2018/0299726 A1) discloses a display device comprising a view angle switching module comprising a first polarizer and a view angle adjustment layer and a display module comprising a display layer and a second polarizer, wherein the view angle adjustment layer is located between the first polarizer and the second polarizer, and an average degree of polarization of the first polarizer for light within a first wavelength band is less than an average degree of polarization of the second polarizer for light within the first wavelength band (Ohmuro, Figures 1-4; Paragraph 0073). Oka fails to disclose a difference in degree of polarizations within a single polarizer based on wavelength bands. The prior art of Ohmuro (US 2017/0115528 A1) discloses this particular characteristic within a single polarizer (Ohmuro, Table 3). However, Ohmuro fails to disclose the particular arrangement stack of the display device. Further, Ohmuro and Oka combined failed to disclose a fourth polarizer located between the view angle adjustment layer and the second polarizer, an average degree of polarization of the fourth polarizer for the light within the first wavelength band is less than the average degree of polarization of the second polarizer for light within the first wavelength band, and the average degree of polarization of the fourth polarizer for the light within the first wavelength band is less than an average degree of polarization of the fourth polarizer for light within the second wavelength band.
Therefore, Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 9, the prior art of record does not teach or suggest a display device comprising a view angle switching module comprising a first polarizer and a view angle adjustment layer and a display module comprising a display layer and a second polarizer, wherein the view angle adjustment layer is located between the first polarizer and the second polarizer, and an average degree of polarization of the first polarizer for light within a first wavelength band is less than an average degree of polarization of the second polarizer for light within the first wavelength band, further comprising a light source module, wherein the display module further comprises a third polarizer, the display layer is located between the second polarizer and the third polarizer, the second polarizer is located between the view angle adjustment layer and the display layer, wherein the view angle adjustment layer comprises a plurality of sub-view angle adjustment layers, and a fifth polarizer is located between two adjacent sub-view angle adjustment layers, and an average degree of polarization of each of the at least one fifth polarizer for light within the first wavelength band is less than the average degree of polarization of the second polarizer for light within the first wavelength band, in combination with the remaining features recited in the claim. 
he prior art of Oka (US 2018/0299726 A1) discloses a display device comprising a view angle switching module comprising a first polarizer and a view angle adjustment layer and a display module comprising a display layer and a second polarizer, wherein the view angle adjustment layer is located between the first polarizer and the second polarizer, and an average degree of polarization of the first polarizer for light within a first wavelength band is less than an average degree of polarization of the second polarizer for light within the first wavelength band (Ohmuro, Figures 1-4; Paragraph 0073). Oka fails to disclose a difference in degree of polarizations within a single polarizer based on wavelength bands. The prior art of Ohmuro (US 2017/0115528 A1) discloses this particular characteristic within a single polarizer (Ohmuro, Table 3). However, Ohmuro fails to disclose the particular arrangement stack of the display device. Further, Ohmuro and Oka fail to particularly disclose that the view angle adjustment layer comprises a plurality of sub-view angle adjustment layers, and a fifth polarizer is located between two adjacent sub-view angle adjustment layers, and an average degree of polarization of each of the at least one fifth polarizer for light within the first wavelength band is less than the average degree of polarization of the second polarizer for light within the first wavelength band.
Therefore, Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art of Oka (US 2018/0299726 A1) discloses a display device comprising a view angle switching module comprising a first polarizer and a view angle adjustment layer and a display module comprising a display layer and a second polarizer, wherein the view angle adjustment layer is located between the first polarizer and the second polarizer, and an average degree of polarization of the first polarizer for light within a first wavelength band is less than an average degree of polarization of the second polarizer for light within the first wavelength band (Ohmuro, Figures 1-4; Paragraph 0073). Oka fails to disclose a difference in degree of polarizations within a single polarizer based on wavelength bands. The prior art of Ohmuro (US 2017/0115528 A1) discloses this particular characteristic within a single polarizer (Ohmuro, Table 3). However, Ohmuro fails to disclose the particular arrangement stack of the display device. Further, Ohmuro and Oka combined failed to disclose that the display layer is self-luminous and the second polarizer is located between the view angle adjustment layer and the display layer, wherein the view angle adjustment layer comprises a plurality of sub-view angle adjustment layers, the first polarizer further comprises a plurality of first sub-polarizers, an average degree of polarization of at least one of the plurality of first sub-polarizers for the light within the first wavelength band is less than 
Therefore, Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871